Citation Nr: 1500466	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for migraines.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disability, to include as secondary to a low back disability.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a nervous condition.  

7.  Entitlement to service connection for an acquired psychiatric disorder.  

8.  Entitlement to service connection for a skin condition.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for residuals of a cold injury.  

11.  Entitlement to a compensable disability rating for residuals of a left wrist ganglionectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1978 to June 1981 and in the Navy from February 1983 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2008 rating decision denied service connection for a skin condition and cold injury residuals.  
The May 2012 rating decision denied the Veteran's petitions to reopen claims for service connection for a left leg disability, PTSD, a nervous condition (to include depression), a bilateral foot disability, a low back disability, and migraines.  It also denied service connection for hypertension and an increased rating for a ganglionectomy of the left wrist.  

The Board has rephrased the skin claim as a petition to reopen a claim of service connection given its procedural history.  (The Board previously denied service connection for a skin disability in August 2002, and he did not appeal to the U.S. Court of Appeals for Veterans Claims.   See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2014).   

To facilitate appellate review, the Board has consolidated the Veteran's petitions to reopen claims for PTSD and a nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This action does not prejudice the Veteran because his separate claims for PTSD and a nervous condition are being reopened and remanded for further development.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records.  In the November 2013 Supplemental Statement of the Case, the RO specifically stated that the electronic records were reviewed.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In his October 2013 VA Form 9, the Veteran requested a Board hearing at his local RO.  The hearing was scheduled in March 2014 and he was notified of the time and place to appear.  He failed to report, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for a skin disability, hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's petition to reopen a claim for service connection for a skin disability was most recently denied in an unappealed August 2002 Board decision.  

2.  Evidence received since the August 2002 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability. 

3. The Veteran's petitions to reopen claims for service connection for a bilateral foot disability, a low back disability, a left leg disability, and PTSD were most recently denied in an unappealed May 2008 rating decision.  

4.  Evidence received since the May 2008 Board decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a bilateral foot disability, a low back disability and a left leg disability.  

5.  Evidence associated with the claims file since the May 2008 rating decision regarding PTSD is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

6.  The Veteran's petitions to reopen claims for service connection for migraines and a nervous disability (to include depression) were most recently denied in an unappealed June 2009 Board decision.  

7.  Evidence received since the June 2009 Board decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for migraines.  

8.  Evidence associated with the claims file since June 2009 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a nervous disability.   

9.  The preponderance of the evidence reflects that the Veteran does not have residuals of a cold injury due to any incident of his active duty service. 

10.  The Veteran's residuals of a left wrist ganglionectomy do not cause functional loss of the left wrist, his scar is stable, not painful, and measures 4 centimeters (cm) in diameter.  


CONCLUSIONS OF LAW

1.  The August 2002 Board decision denying service connection for a skin disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  Evidence received since the August 2002 Board decision to reopen a claim for service connection for a skin disability is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The May 2008 rating decision denying service connection for a bilateral foot disability, a low back disability, a left leg disability, and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).   

4.  No new and material evidence has been received since the May 2008 rating decision to reopen claims for service connection for a bilateral foot disability, a low back disability, and a left leg disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence received since the May 2008 rating decision that denied service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

6.  The June 2009 Board decision denying service connection for migraines and a nervous disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

7.  No new and material evidence has been received since the June 2009 Board decision to reopen a claim for service connection for migraines.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

8.  Evidence received since the June 2009 Board decision that denied service connection for a nervous disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

9.  Residuals of a cold injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

10.  The criteria for a compensable disability rating for residuals of a left wrist ganglionectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Prior to initial adjudication, June 2007, August 2010, May 2011, and May 2012 letters satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records, but SSA returned a negative response and the Veteran was notified of this in May 2012.  

The Veteran was not provided an examination in conjunction with his petitions to reopen a claim for service connection for a bilateral foot disability, a low back disability, a left leg disability, and migraines.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2014).

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed residuals of a cold injury.  As will be explained below, the Veteran has not been shown to have residuals of a cold injury time during the pendency of the appeal.  Further, his service treatment records are negative for any complaints, treatment, or diagnosis of a cold injury and the record contains no probative evidence that demonstrates otherwise.  The Board, as finder of fact, also finds in the decision below that the Veteran's lay assertions that he had frostbite in service are not competent, as will be discussed below.  The first and second elements set forth in McLendon v. Nicholson are not met.  20 Vet. App. 79 (2006).  For these reasons, the Board finds that a VA examination is unnecessary.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his increased rating claim in May 2011.  It is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it described his residuals of a left wrist ganglionectomy in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II.  Petitions to Reopen Previously Denied Claims  

The RO originally denied service connection for a skin disability and a nervous disability in an October 1994 rating decision on the basis that there was no chronic disability in service.  He did not submit a notice of disagreement (NOD) or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the October 1994 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  The RO subsequently denied the Veteran's petition to reopen both claims in a January 1998 rating decision that was affirmed by an unappealed August 2002 Board decision.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2014).  

The RO initially denied the Veteran's claim for service connection for migraines in a February 2005 rating decision on the basis that migraines were not incurred in or caused by service.  The February 2005 rating decision also denied the Veteran's petition to reopen a claim for service connection for a nervous disability.  The February 2005 rating decision was affirmed in an unappealed June 2009 Board decision.  Therefore the February 2005 rating decision is subsumed by the June 2009 Board decision and is final.  Id.  

The RO initially denied the Veteran's claims for service connection for a bilateral foot disability, a low back disability, and PTSD in a January 2007 rating decision on the bases that a foot disability was not incurred or caused by service, that there was no nexus between a low back disability and service, and because he had no diagnosis of PTSD nor a verifiable stressor.  He did not submit an NOD to the January 2007 rating decision.  

However, in March 2007, the RO received new medical evidence and as a result, reconsidered the Veteran's claims.  If new and material evidence is received during an applicable appellate period following a rating decision, it will be considered in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). In such situations, a rating decision does not become final.  Buie, 24 Vet. App. at 251-52.  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young, 22 Vet. App. at 466.

In a June 2007 letter, the RO notified the Veteran that new evidence had been received, and that his claims would be readjudicated.  After considering the new evidence, the RO issued a May 2008 rating decision denied service connection for a left leg disability, a bilateral foot disability, a low back disability, and PTSD.  This decision also served as a denial of the claim underlying the January 2007 rating decision.  See Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).

In his September 2008 NOD to the May 2008 rating decision, the Veteran specifically stated that he disagreed only with the May 2008 denial of his skin condition and cold injury residuals claims.  He did not mention the other claims denied in the May 2008 rating decision.  Because he did not express disagreement with these claims, they were not part of his appeal.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2007).  Further, he did not submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Accordingly, the May 2008 rating decision became final with regard to the petitions to reopen claims for service connection for a left leg disability, a bilateral foot disability, a back disability, and PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  

Because there are final denials regarding the Veteran's skin disability, nervous disability, migraines, bilateral foot disability, low back disability, left leg disability, and PTSD, the Board has no jurisdiction to consider these claims based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A.  Acquired Psychiatric Disorder 

As noted in the Introduction section above, the Board has rephrased the Veteran's petitions to reopen his claims for service connection for PTSD and a nervous disability (including depression) as a single claim for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1.  This is not prejudicial to the Veteran because the Board is reopening his claims based upon evidence received in May 2011, after both the May 2008 rating decision and the June 2009 Board decision.  

In May 2011, the Veteran submitted lay evidence regarding two stressors.  First, that his ship, the USS Sylvania, was in close proximity to the USS Stark when it was bombed off the coast of Beirut, Lebanon in May 1987.  The RO referred this stressor to the Joint Services Records and Research Center (JSRRC), which found that this stressor did not occur because the bombing of the USS Stark occurred on May 17, 1987 and the USS Sylvania was docked in Norfolk, Virginia for the entire month of May 1987.  This negative evidence is new, but not material because it does not raise the possibility of substantiating the Veteran's claim.  

Also in May 2011, he stated that his ship, the USS Sylvania, was providing to supplies to the USS Fort Snelling, which collided with a civilian ship called the "Diana D."  He stated that during this event, his ship was fired upon.  The Board takes judicial notice that the USS Fort Snelling collided with a Lebanese freighter named "Diana-D" on November 24, 1983.  The Veteran's service personnel records show that he was stationed aboard the USS Sylvania at the time of this incident.  Only for the purposes of reopening his claim, the Board presumes that his statement that the USS Sylvania was in close proximity to the USS Fort Snelling at the time of its collision with the Diana-D is credible.  Justus, 3 Vet. App. at 513.  His description of the in-service event that he claims caused his psychiatric disorder raises a reasonable possibility of substantiating his claim.  Reopening of the Veteran's claim for service connection for an acquired psychiatric disorder based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

B.  Skin Disability 

Since the August 2002 Board denial of the Veteran's skin disability claim, pertinent additional private medical records, VA treatment records, and lay statements were received.  At a June 2008 Board video conference hearing regarding other issues, the Veteran stated that his skin disability began after he had to walk through a tear gas chamber as part of a training exercise in the Army.  Only for the purposes of reopening the claim, the Board finds that his assertion that he was exposed to tear gas is credible.  Justus, 3 Vet. App. at 513.  His description of an in-service event raises a reasonable possibility of substantiating his claim.  Reopening of the Veteran's claim for service connection for a skin disability based on the receipt of new and material evidence is therefore warranted.  Shade, 24 Vet. App. at 121.  

C. Migraines 

Since the June 2009 Board denial of the Veteran's migraines claim, additional pertinent private medical records, VA treatment records, and lay statements were received.  

The private medical records from Neurology Consultants of Central Alabama are new, in that they have not been submitted to VA before.  A November 2009 record notes that the Veteran was diagnosed with migraines in 2001.  A May 2010 records note that the Veteran complained of having headaches "daily" for the past 28 years, and that they have gotten worse over the years.  The May 2010 record also noted that the Veteran had a history of hydrocephalus.  

The new private records from Neurology Consultants of Central Alabama are not material because they are cumulative of medical evidence that was of record at the time of the June 2009 Board denial.  Records from Neurology Consultants of Central Alabama from September 2003 through July 2004 note complaints of headaches.  An April 2008 VA treatment record notes that the Veteran complained of daily headaches for years.  A November 2008 VA examination report shows that the Veteran complained of headaches that began in service and progressively worsened since that time.  The November 2008 examiner also noted a history of hydrocephalus.  The evidence contained in the new private medical records is redundant of the evidence that was of record at the time of the June 2009 Board denial and is therefore not material.  38 C.F.R. § 3.156 (a) (2014).  

His VA treatment records note a diagnosis of migraines.  Because his claim was not denied due to lack of a diagnosis of migraines, the evidence reflecting such a diagnosis is not material.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).

The Veteran also submitted lay evidence in support of his claim.  For the purposes of reopening his claim, it is presumed credible.  Justus, 3 Vet. App. at 513.  In October 2010, B. A., his brother, asserted that the Veteran served in the military from 1981 to 1988 and had constant headaches.  Also in October 2010, D.B., a friend of the Veteran, stated that he had headaches for as long as she had known him.  However, she did not state for how long she had known the Veteran.  In May 2011, the Veteran asserted that he began to have headaches in service and went to sick bay to get pills.  He stated that when he realized he could purchase the same pills over-the-counter, he stopped going to sick bay and bought them himself.  

B. A.'s statement is redundant of an April 2008 VA treatment record where the Veteran complained of daily headaches for years and the November 2008 VA examination report where the Veteran complained of headaches that began in service and worsened over time.  D. B.'s statement is redundant of VA and private treatment records as well as the Veteran's August 2008 hearing testimony because all it does is show that the Veteran had headaches.  Also at his August 2008 video conference hearing, the Veteran testified that he went to sick bay to get Tylenol, and then later stopped seeking treatment and bought the Tylenol himself.  Therefore his May 2011 statement is redundant.  

For these reasons, the lay evidence is cumulative and redundant as it essentially duplicates the previously considered evidence.  The lay evidence is not new and does not serve as a predicate to reopen a previously disallowed claim for service connection for migraines under the facts of this case.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for migraines.  The claim is not reopened.  38 U.S.C.A. § 5108 (2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim for service connection for migraines must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

D. Bilateral Foot Disability

Since the May 2008 denial of the Veteran's migraines claim, additional pertinent VA treatment records and lay statements were received.  

A July 2008 VA treatment record noted that the Veteran had dry, itchy, scaly skin on his feet for "several years" as well as foot pain for "several years."  Tinea, onychomycosis, and plantar fasciitis were diagnosed.  A November 2008 VA treatment record showed a diagnosis of athlete's foot.  A June 2009 VA treatment record showed a complaint of bilateral foot pain for two weeks.  This evidence is new, but not material.  His complaints of itchy, scaly skin on his feet for "some[]time" were noted in an August 2006 VA treatment record.  The VA treatment records are redundant of earlier records showing complaints of foot problems.  Because his claim was not denied due to lack of a current disability, the new evidence showing symptoms and diagnoses of foot problems is not material.  See Morton, 3 Vet. App. 508.

In May 2011, the Veteran stated that he had skin irritation in service including "jungle rot."  He stated that he was asked how he joined the army with "flat feet."  He stated that his combat boots hurt his feet.  This statement is redundant of evidence that was of record at the time of the May 2008 denial.  A February 1980 STR noted dry skin and tinea pedis and an October 1982 STR noted tinea versicolor.  An April 1983 STR noted that the Veteran had pes planus (flat feet).  Further, the April 1983 STR noted that the Veteran had bilateral foot pain and plantar fasciitis.  Therefore, his May 2011 statement is redundant of the STRs and is not new.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for service connection for a bilateral foot disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni, 5 Vet. App. at 467.

E.  Low Back Disability   

Since the May 2008 denial of the Veteran's low back disability claim, additional pertinent VA treatment records, private medical records, and lay statements were received.  

The medical evidence is new because it has not been received by VA before.  The new VA and private medical records note that the Veteran has been diagnosed with a low back disability.  This evidence is not material because VA treatment records from May 2006 and April 2008 note that the Veteran had chronic back pain and his claim was not denied due to lack of a current disability.  See Morton, 3 Vet. App. 508.

In October 2010, D. B. stated that the Veteran had back spasm for as long as she had known him.  As noted above, D. B. did not state for how long she had known the Veteran.  Her statement is not new.  It is redundant of the medical evidence that was of record at the time of the May 2008 denial, which reflects that the Veteran had back pain for many years.  Specifically, an August 2005 VA treatment record notes that the Veteran's back pain began in 1994, after he underwent surgery for a protruding disc.  

In May 2011, the Veteran asserted that he hurt his back in service while rappelling off a mountain.  This evidence is not new because it is redundant of a May 2006 statement where the Veteran described an identical incident.   

For these reasons, the lay evidence is cumulative and redundant as it essentially duplicates the previously considered evidence.  The lay evidence is not new and does not serve as a predicate to reopen the previously disallowed claim for service connection for a back disability under the facts of this case.  See Reid, 2 Vet. App. at 315.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for migraines.  The claim is not reopened.  38 U.S.C.A. § 5108 (2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim for service connection for migraines must be denied.  See Annoni, 5 Vet. App. at 467.  

F.  Left Leg Disability 

Since the May 2008 denial of the Veteran's left leg disability claim, additional pertinent VA treatment records were received.  They are new because they have not been submitted to VA before.  However, they are not material.  The only medical evidence pertinent to the Veteran's left leg is a November 2008 notation that he had a muscle spasm of the left leg.  May 2006 and October 2006 VA treatment records note that the Veteran had leg pain.  Therefore, the new VA medical evidence is redundant.  

An April 2011 private MRI report for the Veteran's lumbar spine noted that he had a history of degenerative joint disease (DJD) of the lumbar spine.  This evidence is new.  The report noted that at L5-S1, the Veteran had a disc osteophyte complex that produced a moderate anterior extradural defect.  Further, he had "...bilateral neuroforaminal narrowing."  The physician interpreting the MRI noted that "[n]euroforaminal narrowing is mild on the right and at least moderate appearing on the left and significant neural impingement on the left L5-S1 neuroforamen would be a possibility."  This MRI report shows that the Veteran's leg symptoms neurologic manifestations his back disability.  Because his back disability is not service-connected, the April 2011 MRI report is not material because it does not raise a reasonable possibility of substantiating his claim.  38 C.F.R. § 3.156(a) (2014).  

Since the May 2008 rating decision, the Veteran has not submitted lay evidence that pertains to his left leg disability. 

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for a left leg disability.  The claim is not reopened.  38 U.S.C.A. § 5108 (2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim for service connection for a left leg disability must be denied.  See Annoni, 5 Vet. App. at 467.  

III.  Service Connection for Residuals of a Cold Injury

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

In this case, the Veteran's STRs, VA treatment records, and private medical records are entirely negative for symptoms or a diagnosis of a cold injury.  A February 1983 psychiatric evaluation conducted to determine whether the Veteran should be permitted to join the Navy noted that he had been counseled for attitude and motivation problems while he was in the Army from 1978 to 1981.  The Veteran admitted to the psychiatrist that there were times that his attitude was bad in the Army, including when he was ordered to go into the field when it was cold.  He stated that he lost time from duty in the Army for one month because he had "...some difficulty with frostbite of his toes."  

However, frostbite was not noted in the STRs from his Army service.  In January 1979, the Veteran complained of pain in his feet after prolonged standing or walking.  He was noted to have flat feet.  He was instructed to take hot soaks and aspirin.  He consulted with a podiatrist, where he reported pain in both feet when he was in "the field."  He was informed that he might need arch supports.  No cold injury was noted.  

The only evidence in support of service connection for residuals of a cold injury is lay evidence submitted by the Veteran.  As noted above, in February 1983 the Veteran reported to a Navy psychiatrist that he had frostbite while serving in the Army, but the Army STRs do not reflect symptoms or diagnosis of frostbite or any other cold injury.  

In May 2011, the Veteran stated that during winter service, his feet were cold and wet, and hurt as a result.  He also stated that he was deployed to Seoul, South Korea, in 1981 for a team exercise and it was cold.  He stated that he had frostbite "many times" while serving in the Army at Ft. Lewis, but that it was worse in Korea.  The Veteran is competent to state that his feet were cold during training.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular disability is the type of disability that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Veteran is not competent to state that he had frostbite in service.  Although he may believe that he had it "many times," his STRs do not reflect that he had a cold injury.  Further, even if he had a cold injury in service, the Veteran is not competent to state that it left residuals that he continues to have many years later because this opinion falls outside the realm of common knowledge of a lay person.  There are many potential causes for his reported symptoms and he is not competent to state whether exposure to cold is the correct cause.  He has other conditions related to his feet such as pes planus and plantar fasciitis, both of which the VA treatment records note cause foot pain.  The Veteran is not competent to state that his current symptoms are related to exposure to cold weather as opposed to other foot conditions.  His assertion that his reported symptoms were the result of a cold injury in service are not competent and are therefore not probative.  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of residuals of a cold injury, which are related to active service.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's residuals of a left wrist ganglionectomy are currently evaluated as noncompensable under Diagnostic Code 7805, other scars.  38 C.F.R. § 4.118 (2014).  Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In its May 2012 rating decision, the RO found that the Veteran's disability had not increased in severity sufficiently to warrant a higher evaluation.  In the October 2013 Statement of the Case, the RO found that the Veteran's residuals of a left wrist ganglionectomy did not meet the criteria for a higher evaluation because they did not cause limitation of motion of the wrist and because his scar was not painful or unstable.   

The Board must consider other potentially applicable Diagnostic Codes.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.  

In May 2011, the Veteran underwent a VA examination.  He complained of tingling in his fingertips.  The examiner noted that the Veteran had been diagnosed with carpal tunnel syndrome (CTS).  Upon examination, the examiner found that the Veteran's left wrist did not exhibit deformity, giving way, instability, pain, stiffness, weakness, incoordination, or decreased movement speed.  He did not have arthritis.  He had numbness and tingling in all fingertips except his thumb.  His left wrist had dorsiflexion from 0 degrees to 70 degrees.  His palmar flexion was from 0 degrees to 80 degrees.  His radial deviation was from 0 degrees to 20 degrees, and his ulnar deviation was from 0 degrees to 45 degrees.  These represent normal ranges of motion for the wrist.  38 C.F.R. § 4.71, Plate I (2014).  The Veteran did not have painful motion during range of motion testing.  The examiner noted that there had been no change in the Veteran's residuals of a left wrist ganglionectomy since his October 2006 VA examination.  

Regarding the ganglionectomy scar, the examiner stated that there had been "no significant change" in the scar since his October 2006 VA examination.  The examiner referred to the report of the October 2006 VA examination, which found that the Veteran's scar was consistent with a ganglionectomy of the left dorsal medial wrist area which was 4 cm. in diameter.  The scar was hyperpigmented without erythema, edema, or keloid formation.  There was no elevation or depression of the scar.  It was flat and superficial.  There was numbness of the scarring area but no tenderness.  

The examiner's impression was status-post ganglionectomy of the left wrist with a residual scar with numbness of the scarring area, without limitation of function.  The examiner noted that the Veteran had CTS, which was the most likely cause of his numbness and tingling of the fingers.  The examiner explained that the ganglion cyst had not returned since the Veteran underwent a ganglionectomy, and that it did not cause CTS.  

In May 2011, the Veteran submitted a statement describing his in-service left wrist ganglionectomy.  He stated that he experienced numbness and tingling in his fingers, and that he had a tendency to drop items with his left hand.  The Veteran is competent to report observable symptoms such as numbness and tingling in his fingers.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that his description of his symptoms is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, in this case, he is not competent to opine that his symptoms are caused by his service-connected residuals of a left wrist ganglionectomy.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  A medical professional examined the Veteran in May 2011 and found that his symptoms were due to CTS.  In this case, the examiner's findings outweigh the Veteran's lay assertion.  The Veteran's lay opinion that the numbness and tingling in his fingers is caused by his residuals of a ganglionectomy is not probative.  

The most probative evidence of record does not show that a compensable rating under Diagnostic Code 7805 is warranted because the Veteran's residuals of a left wrist ganglionectomy do not cause limitation of function of his wrist.  

A 10 percent rating under Diagnostic Code 7804 is not warranted because although his scar area was numb, the May 2011 VA examiner found that his scar symptoms had not changed since his October 2006 examination, at which his scar was not painful.  The Veteran has not asserted that his scar is painful.  Rather, as noted above, he asserted that the numbness and tingling in his fingers is due to his residuals of a ganglionectomy.  Because the evidence does not show that his scar is painful, a separate rating under Diagnostic Code 7804 is not warranted.  

The Board has considered other potentially applicable Diagnostic Codes that are pertinent to scars and found that they are not warranted.  

Diagnostic Code 7800 is not applicable because the Veteran's scars are not located on his head, face, or neck.  38 C.F.R. § 4.118 (2014).  

Diagnostic Codes 7801 and 7802 are not more favorable to the Veteran.  Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Id.  Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear, a 10 percent rating is warranted when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  This is the maximum available schedular evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Note (1).  The record shows that his scar is 4 cm. in diameter.  This is an area smaller than 39 sq. cm., which smaller than the criteria for a 10 percent rating under Diagnostic Codes 7801 and 7802.   

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's residuals of a left wrist ganglionectomy does not more closely approximate a compensable rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2014).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54-56.  There is no evidentiary basis upon which to assign a compensable rating and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of a left wrist ganglionectomy are contemplated by the schedular criteria set forth in Diagnostic Codes 7805.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected residuals of a left wrist ganglionectomy, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The Veteran asserted that his residuals of a left wrist ganglionectomy included numbness and tingling in the fingers of his left hand.  However, the May 2011 VA examiner found that those symptoms are caused by his nonservice-connected CTS.  Therefore, compensation for those symptoms is not warranted.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, the Veteran's only service-connected disability is his residuals of a left wrist ganglionectomy.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Finally, a total disability rating based on individual unemployability claim is not raised by the record because the Veteran does not contend, and the evidence does not show, that his residuals of a left wrist ganglionectomy render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The record shows that the Veteran is employed full time as a bus driver.  

ORDER

New and material evidence having been received, the claim for service connection for a skin disability is reopened; the appeal is granted to this extent only.  

As no new and material evidence has been submitted, the claim for service connection for a bilateral foot disability is not reopened.

As no new and material evidence has been submitted, the claim for service connection for a low back disability is not reopened.

As no new and material evidence has been submitted, the claim for service connection for a left leg disability is not reopened.

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.

As no new and material evidence has been submitted, the claim for service connection for migraines is not reopened.

New and material evidence having been received, the claim for service connection for a nervous disability (to include depression) is reopened; the appeal is granted to this extent only.

Service connection for residuals of a cold injury is denied.  

A compensable disability rating for residuals of a left wrist ganglionectomy is denied.  


REMAND

With regard to the Veteran's hypertension claim, the October 2010 VA hypertension examination is inadequate because it did not provide an etiology opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  He must be offered an adequate examination.  Barr, 21 Vet. App. at 311.  

With regard to his acquired psychiatric disorder claim, the Veteran has been diagnosed with multiple psychiatric conditions.  Further, his STRs show that he received psychiatric counseling in service.  His post-service treatment records note inpatient hospitalizations for psychiatric problems in the 1990s.  The Veteran has specified multiple stressors with regard to his PTSD claim.  The stressors centered around the conflict in Beirut, Lebanon, have been properly developed by the RO.  However, in May 2011, the Veteran asserted that he was aboard the USS Sylvania, which was near the USS Fort Snelling when it collided with a Lebanese freighter called the "Diana-D."  As noted above, the Board acknowledges that the collision occurred in November 1983, but that it is not known whether the USS Sylvania was present at the time.  The AOJ must develop this stressor.  Because the record is insufficient for the Board to adjudicate his claim, a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's skin disability, his STRs show multiple instances of treatment for dry skin, tinea pedis, tinea versicolor, and pseudo folliculitis barbae.  He has asserted that he has had problems with his skin since service, and alleges that he was exposed to tear gas.  He has also asserted that his skin disability is due to a psychiatric problem.  The record is insufficient for the Board to adjudicate this claim.  Therefore, a VA skin examination is needed.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's non-combat stressor and forward it to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for any information, to include unit records, which would verify the alleged stressor.  If no records are available, a negative reply is required.  The stressor is as follows: In November 1983, the Veteran was stationed aboard the USS Sylvania, which was providing supplies to the USS Fort Snelling when the USS Fort Snelling collided with the Lebanese freighter Diana-D.  The Veteran asserts that the USS Sylvania was fired upon by an unidentified source and that the Diana-D sank.  

2.  Return the Veteran's claims file to the examiner who conducted the October 2010 hypertension examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service.

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his psychiatric conditions.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran asserts the following stressors: (1) that he was stationed aboard the USS Sylvania in May 1987 and that it was off the coast of Beirut, where he witnessed the bombing of the USS Stark; (2) that the USS Sylvania was almost capsized by a wave; and (3) that the USS Sylvania was in proximity to the USS Fort Snelling when the USS Fort Snelling collided with the Lebanese freighter Diana-D in November 1983.    

ii.  For the purposes of this examination, the examiner is advised that the JSRRC has concluded that the USS Sylvania was in Norfolk, Virginia for all of May 1987, which is when the USS Stark was bombed.  

c.  The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  For each diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current PTSD, major depressive disorder, and schizophrenia.  If the examiner diagnoses the Veteran with PTSD under the DSM-IV criteria, he or she must specify the stressor or stressors underlying the diagnosis.

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. AFTER the VA psychiatric examination has been conducted, schedule the Veteran for an examination with an appropriate clinician for his skin conditions.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's STRs, which document various skin problems.  

ii.  The transcript of his August 2008 video conference hearing where he describes his skin symptoms in service.  

iii.  May 2011 lay statements from the Veteran describing his in-service and post-service symptoms.  

c.  The examiner must provide opinions as to the following: 

i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disabilities began during active service, is related to any incident of service.

ii.  IF AND ONLY IF the VA psychiatric examiner finds that the Veteran's psychiatric disorder is related to service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin condition was proximately due to or the result of his psychiatric disorder.

iii.  IF AND ONLY IF the VA psychiatric examiner finds that the Veteran's psychiatric disorder is related to service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin condition was aggravated beyond its natural progression by his psychiatric disorder.  

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


